Citation Nr: 9927971	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-14 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran submitted a Form 21-4138 
in February 1998 requesting the RO to reevaluate the 
veteran's PTSD.  A subsequent rating decision was issued in 
June 1998 wherein the RO confirmed and continued the original 
30 percent evaluation for the veteran's service-connected 
PTSD.  The veteran's notice of disagreement was received in 
July 1998.  A statement of the case was mailed to the veteran 
in August 1998.  The veteran's substantive appeal was 
received in September 1998.  


REMAND

In a November 1997 rating decision, the veteran was granted 
service connection for PTSD, evaluated at 30 percent 
disabling from June 23, 1997.  Dissatisfied with the initial 
30 percent rating assigned, the veteran initiated this 
appeal.

Historically, a June 1994 rating decision granted the veteran 
non service-connected pension as a result of peripheral 
vascular disease, status post acute inferior myocardial 
infarction with posterolateral involvement, status post 
cardiac catheterization and thrombectomy in 1994.  

In December 1994, the veteran submitted a letter to the RO 
that indicated the veteran was receiving Social Security 
disability benefits.  In a December 1994 response, the RO 
notified the veteran that his disability pension was being 
terminated as a result of a change in the veteran's income, 
to include the receipt of social security benefits.  The 
Board notes that the veteran's Social Security Administration 
records are not currently associated with the claims file.

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A review of the record shows that the veteran is in receipt 
of Social Security disability benefits, but his records from 
the Social Security Administration are not of record.  The 
veteran has asserted that he is unable to work due to his 
PTSD and his non service-connected heart disability.  As 
such, the Board finds that it would be helpful to ascertain 
the reason the veteran is in receipt of Social Security 
disability benefits.  Moreover, the Court, in Roberts v. 
Derwinski, 2 Vet. App. 387 (1992, stated that the documents 
from the Social Security Administration pertaining to the 
veteran's receipt of Social Security should be considered.  
Thus, the RO should obtain all the documentation pertaining 
to any claim of the veteran for Social Security benefits and 
associate them with the claims folder for review.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
award of Social Security disability 
benefits to the veteran including any 
medical records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

2.  The RO should obtain and associate 
with the claims file all VA treatment 
records of the veteran, which are not 
currently in the claims file.

3.  The RO should schedule the veteran 
for a psychiatric  examination to 
establish the extent of his PTSD.  The 
examiner should be provided with the 
criteria of Diagnostic Code 9411 and the 
claims file.  The examiner should report 
the findings in relationship to that 
Diagnostic Code.

4.  The RO should readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for PTSD.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












